Title: From Alexander Hamilton to Aaron Ogden, 25 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Private
            Dr. Sir,
            New York September 25. 1799
          
          A Deputy Pay Master General for the troops under my command is wanted—Would Capt Williamson of the horse suit and would he probably accept? I inquire about no officer of your Regiment because one being already taken for from it as my Secy it would not be to do it justice to detach another. I rely on your friendly & confidential opinion—
          Thirty Dollars ⅌ Month in addition to pay & — is the compensation of the Dy P. M
          Yrs. truly
          
            A H
          
          Col Ogden
        